Citation Nr: 0124276	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than July 7, 1998, 
for the grant of service connection for cervical and thoracic 
spondylosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from August 1982 to August 
1985. 

By rating action in December 1985, the RO denied service 
connection for a back disorder.  The veteran was notified of 
this decision and did not appeal.  By rating action in July 
1993, the RO found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
the veteran's back disorder.  The veteran was notified of 
this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 decision by 
the RO which found that the evidence submitted was new and 
material and granted service connection for cervical and 
thoracic spondylosis.  The RO assigned a 20 percent 
evaluation, effective date of July 7, 1998.  The Board 
remanded the appeal to the RO for additional development in 
December 2000.  

By rating actions in January and May 2001, the RO found that 
there was no clear and unmistakable error in the December 19, 
1985 or July 26, 1993 rating decisions which denied service 
connection for a back disorder.  The veteran and his 
representative were notified of these decisions and did not 
appeal.  


FINDINGS OF FACT

1.  By final rating action in July 1993, the RO denied 
service connection for a back disorder.  

2.  A request to reopen the claim of service connection for a 
back disorder was received on July 7, 1998.  

3.  By rating action in December 1998, the RO assigned an 
effective date of July 7, 1998 for the award of service 
connection for cervical and thoracic spondylosis.  

4.  The earliest effective date for the establishment of 
service connection for cervical and thoracic spondylosis is 
July 7, 1998, the date of receipt of the veteran's request to 
reopen the claim of service connection.  


CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  

2.  An effective date earlier than July 7, 1998 for the award 
of service connection for cervical and thoracic spondylosis 
is not assignable.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155, 3.157, 3.400 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's Army reserve service medical records show that 
he was seen for back pain on several occasions from January 
to March 1982.  Diagnostic studies at that time showed no 
evidence of arthritis or fracture with very slight scoliosis 
(10 degrees) of the thoracic spine; the lumbosacral spine was 
within normal limits.  The veteran's right leg was 1/2 inch 
shorter than the left with pelvic tilt to the right.  

The veteran's service medical for active service show that he 
was seen on several occasions for similar complaints 
involving his upper back and neck region.  X-ray studies on 
orthopedic evaluation in March 1985 showed lordotic curve in 
the mid cervical spine area.  The impression was cervical 
nerve root irritation.  

The veteran's original application for VA compensation 
received in August 1985, included the claim of service 
connection for a back disorder.  

When examined by VA in October 1985 the veteran reported 
numbness and aching in his left leg and occasional back pain 
in the upper back and neck area.  On examination, the 
veteran's musculoskeletal system was within normal limits.  
X-ray studies showed a very small curvature of the mid dorsal 
spine with convexity to the right and very minimal rotation 
of D7 and D8.  There was a tilt of the pelvis with the left 
hip higher than the right.  The radiologist opined that he 
suspected the veteran had some lack of quality.  The 
diagnoses included lumbar radiculopathy.  

By rating action in December 1985, the RO, in part, denied 
service connection for a back disorder characterized as 
curvature of the spine, on the basis that scoliosis is a 
developmental or congenital abnormality and not a disability 
for which VA compensation may be paid.  The veteran was 
notified of this decision and did not appeal.  

In a letter received in May 1993, the veteran indicated that 
he wished to reopen his claim of service connection for a 
back disorder.  

VA outpatient records from 1992 to 1993 show a history of 
back pain, but no significant clinical findings pertaining to 
the veteran's back.  

By rating action in July 1993, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disorder.  The veteran was 
notified of this decision and did not appeal.  

A letter from the veteran's representative received on July 
7, 1998 was accepted as a request to reopen the claim of 
service connection for a back disorder.  An attached letter 
from a chiropractor, dated in June 1998, showed that the 
veteran was treated for back pain beginning in March 1998.  
The letter included clinical and diagnostic findings but did 
not offer any opinion relating the veteran's symptoms to 
service.  

By rating action in August 1998, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disorder. 

A private July 1998 MRI report of the veteran's thoracic 
spine, without contrast, was received in August 1998.  The 
impression was mild multilevel thoracic spondylosis.  There 
was no focal or lateralizing disc extrusion or limiting 
stenosis of the central spinal canal; the thoracic cord was 
normal.  

The diagnosis on VA examination in September 1998 was chronic 
cervical and thoracic spine.  The examiner noted that the 
diagnosis was consistent with the veteran's history of back 
pain in service and opined that his current back disorder was 
related to service.  

By rating action in December 1998, the RO found that the 
evidence added to the record was new and material sufficient 
to reopen the claim.  The RO concluded that the evidence 
supported the grant of service connection for cervical and 
thoracic spondylosis and assigned a 20 percent evaluation, 
effective from July 7, 1998.  

Effective Dates - Applicable Law and Regulations

Initially, it should be noted that on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  This change in the law was made 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, as 
codified in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5107, 5126 (West Supp. 2001).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In addition, implementing 
regulations have been published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).  

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  While it is apparent that the 
RO has not yet considered whether any additional notification 
or development actions are required under the VCAA and 
implementing regulations, the effective date matter is one 
determined by governing legal authority and, as such, 
additional fact gathering, if warranted, would not be 
dispositive.  

Additionally, it should be noted that the issue of clear and 
unmistakable error in the prior rating decisions of December 
1985 and July 1998 were considered and denied by RO in 
January and May 2001.  The veteran and his representative 
were notified of this decision and did not appeal.  
Accordingly, the only issue remaining is the effective date 
for the award of service connection.  

Thus, the Board finds that no prejudice to the veteran would 
result from the Board's consideration of this case, despite 
the fact that the RO has not been afforded the opportunity to 
consider whether any additional notification or development 
actions are required under the VCAA or implementing 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Consequently, the Board finds that no further RO 
development of the issue on appeal is necessary.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Pursuant to 
38 U.S.C.A. § 5110(a) (West 1991), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii).  

In order to establish entitlement to disability compensation 
benefits, a specific claim in the form prescribed by VA must 
be filed.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A 
claim is defined as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

38 C.F.R. § 3.155 provides that:  

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the [VA], from a claimant . . . may be 
considered an informal claim. Such 
informal claim must identify the benefit 
sought.  [emphasis added].  

Analysis

The facts in this case are not in dispute.  The veteran was 
initially denied service connection for a back disorder in 
December 1985.  He was notified of this decision and did not 
appeal.  In May 1993, the veteran sought to reopen his claim.  
In July 1993, RO found that the evidence submitted was not 
new and material and denied the request to reopen the claim.  
The veteran was again notified of this decision and did not 
appeal.  Therefore, the veteran's claim is not an original 
claim but rather a reopened claim.  

In July 1998, the veteran again requested that his claim be 
reopened.  In September 1998, a VA physician offered an 
opinion to the effect that the veteran's symptoms in service 
were early manifestations of his current cervical and 
thoracic spondylosis.  Thereafter, the RO granted service 
connection for cervical and thoracic spondylosis, and 
assigned an effective date of July 7, 1998, the date of 
receipt of his reopened claim.  

The provisions of the law governing effective date of awards 
of benefits are clear.  A claim must be filed in order for VA 
benefits to be paid.  38 U.S.C.A. § 5101(a) (West 1991).  The 
effective date of an award is generally the date of receipt 
of a claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, 
in the case such as this one, where the issue is one of new 
and material evidence, the effective date of an award of 
disability compensation for service connection is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

In this case, the RO assigned an effective date of July 7, 
1998, the date of receipt of the veteran's request to reopen 
his claim of service connection, which is the earliest date 
allowable under the applicable criteria.  Consequently, the 
Board concludes that it has no alternative but to find that 
the veteran's claim for an effective date earlier than that 
allowable by law lacks legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than July 7, 1998, 
for the establishment of service connection for cervical and 
thoracic spondylosis is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

